Name: Commission Regulation (EEC) No 2963/91 of 9 October 1991 fixing definitively the aid for cotton applicable from 1 May to 23 September 1991 for the 1991/92 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 10. 91 Official journal of the European Communities No L 282/13 COMMISSION REGULATION (EEC) No 2963/91 of 9 October 1991 fixing definitively the aid for cotton applicable from 1 May to 23 September 1991 for the 1991/92 marketing year Commission Regulation (EEC) No 1 201 /89 (6), as last amended by Regulation (EEC) No 2756/91 of ginning the cotton and transporting the ginned cotton to Piraeus ; whereas those amounts were amended by the latter Regu ­ lation : Whereas the amounts of aid applying provisionally for cotton should accordingly be replaced and they should be fixed definitvely, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, ( Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 1 0 of Protocol 4 on cotton, as amended by the Act of Accession of Spain and Portugal, and in particular Protocol 14 annexed thereto, and Commission Regulation (EEC) No 4006/87 ('), Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (2), as last amended by Regulation (EEC) No 791 /89 (3), and in particular Article 5 (1 ) thereof, Having regard to the opinion of the Monetary Committee, Whereas, in the absence of a Regulation fixing the reduc ­ tion in the aid resulting, where applicable, from the system of maximum guaranteed quantities for the 1991 /92 marketing year, the aid for May to August 1991 has been calculated using a provisional reduction as a basis ; Whereas Commission Regulation (EEC) No 2606/91 (4) fixes the reduction in the aid for the 1991 /92 marketing year ; Whereas certain of those provisional amounts of aid were fixed taking account of the guide price proposed by the Commission to the Council for the 1991 /92 marketing year ; whereas those amounts, fixed subject to decisions by the Council, needed to be so fixed owing to the absence of a regulation fixing the guide price for the 1991 /92 marketing year ; whereas Council Regulation (EEC) No 1730/91 0 fixes the guide price for cotton for the 1991 /92 marketing year ; . Whereas the amounts of aid applicable from 1 May to 23 September 1991 were fixed taking account of the costs determined respectively in Articles 1 (2) and 2 (2) (a) of The amounts of aid for unginned cotton in Commission Regulations (EEC) No 1100/91 (8), (EEC) No 1130/91 (9), (EEC) No 1467/91 (10), (EEC) No 1660/91 ("), (EEC) No 1756/91 (u), (EEC) No 1856/91 (13), (EEC) No 1953/91 (14), (EEC) No 2188/91 (15), (EEC) No 2313/91 (i6), (EEC) No 2441 /91 (17), (EEC) No 2478/91 (18), (EEC) No 2517/91 ( »), (EEC) No 2601 /91 (20), (EEC) No 2696/91 (21 ) and (EEC) No 2748/91 (22) are replaced by the amounts set out in the Annex hereto . Those amounts are hereby fixed definiti ­ vely from the date of entry into force of each of the Regu ­ lations concerned. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (6) OJ No L 123, 4. 5. 1989, p. 23. 0 OJ No L 264, 20 . 9 . 1991 , p. 21 . (8) OJ No L 110, 1 . 5. 1991 , p. 35. 0 OJ No L 111 , 3 . 5. 1991 , p. 46. H OJ No L 138, 1 . 6 . 1991 , p. 51 . (") OJ No L 151 , 15. 6. 1991 , p. 54. (&lt; 2) OJ No L 157, 21 . 6. 1991 , p. 23 . (1J) OJ No L 168, 29. 6. 1991 , p. 31 . H OJ No L 175, 4. 7. 1991 , p. 22. ( I5&gt; OJ No L 202, 25. 7. 1991 , p. 28. H OJ No L 213, 1 . 8 . 1991 , p. 39 . (,7) OJ No L 222, 10. 8 . 1991 , p . 37. H OJ No L 227, 15. 8 . 1991 , p. 32. H OJ No L 234, 23. 8 . 1991 , p. 8 . H OJ No L 243, 31 . 8 . 1991 , p. 37. (&gt;) OJ No L 377, 31 . 12. 1987, p. 49 , 0 OJ No L 211 , 31 . 7. 1981 , p. 2. (3) OJ No L 85, 30 . 3 . 1989, p. 7. (4) OJ No L 243, 31 . 8 . 1991 , p. 53 . n OJ No L 163, 26. 6. 1991 , p. 1 . (21 ) OJ No L 255, 12. 9 . 1991 , p. 19 . P) OJ No L 262, 19. 9. 1991 , p. 28 . No L 282/14 Official Journal of the European Communities 10. 10. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX AID FOR UNGINNED COTTON (ECU/100 kg) Regulation (EEC) No 1100/91 Regulation (EEC) No 1130/91 Regulation (EEC) No 1467/91 Regulation (EEC) No 1660/91 Regulation (EEC) No 1756/91 Regulation (EEC) No 1856/91 Regulation (EEC) No 1953/91 Regulation (EEC) No 2188/91 Regulation (EEC) No 2313/91 Regulation (EEC) No 2441 /91 Regulation (EEC) No 2478/91 Regulation (EEC) No 2517/91 Regulation (EEC) No 2601 /91 » Regulation (EEC) No 2696/91 Regulation (EEC) No 2748/91 60,079 58,779 58,972 58,136 57,131 57,293 58,912 60,306 61,365 61,942 63,772 62,078 63,069 64,480 65,480